 1
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT

 8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
     BERT THOMPSON,                               CASE NO.: 5:18-cv-01509-JAK-SP
10
                    Plaintiff,
11                                                JUDGMENT
12   vs.
                                                  JS-6: Case Terminated
13   BARRETT DAFFIN FRAPPIER
     TREDER & WEISS, LLP; LSI
14   TITLE COMPANY; SPECIALIZED
     LOAN SERVICING; MORTGAGE
15   ELECTRONIC REGISTRATION
     SYSTEMS, INC.; AMERICA'S
16   SERVICING COMPANY, WELLS
17   FARGO BANK, N.A., DEUTSCHE
     NATIONAL TRUST COMPANY, as
18   TRUSTEE FOR HSI ASSET
     SECURITIZATION TRUST 2007-
19   NCI, Mortgage Pass Thru Certificates,
     NCI by SPECIALIZED LOAN
20   SERVICING, its attorney in fact, “all
21   persons unknown, claiming any legal
     or quitable right, title, estate, lien, or
22   interest in the property described in
     the complaint adverse to plaintiff's
23   title, or any cloud on plaintiff's title
     thereto” and DOES 1 THROUGH 100
24   INCLUSIVE,
25                  Defendants.
26
27
28
 1          The complaint of Bert Thompson (“Plaintiff”) is hereby DISMISSED WITH
 2   PREJUDICE because various motions to dismiss with prejudice have been granted.
 3          As to defendants America’s Servicing Company and Wells Fargo Bank, N.A.,
 4   their motion to dismiss was granted with prejudice as to all claims on March 28, 2019.
 5   Judgment shall enter in favor of defendants America’s Servicing Company and Wells
 6   Fargo Bank, N.A. and against Plaintiff Bert Thompson.
 7          As to defendants Specialized Loan Servicing LLC and Mortgage Electronic
 8   Registration Systems, Inc. their motion to dismiss was granted with prejudice as to all
 9   claims on March 28, 2019. Judgment shall enter in favor of defendants Specialized Loan
10   Servicing LLC and Mortgage Electronic Registration Systems, Inc. and against Plaintiff
11   Bert Thompson.
12          As to defendant Servicelink Title Company f/k/a LSI Title Company, its motion to
13   dismiss was granted with prejudice as to all claims on March 28, 2019. Judgment shall
14   enter in favor of defendant Servicelink Title Company f/k/a LSI Title Company and
15   against Plaintiff Bert Thompson.
16          As to defendant Barrett Daffin Frappier Treder & Weiss, LLP, its joinder to
17   motion to dismiss was granted with prejudice as to all claims on March 28, 2019.
18   Judgment shall enter in favor of defendant Barrett Daffin Frappier Treder & Weiss, LLP
19   and against Plaintiff Bert Thompson.
20          As to defendant Deutsche Bank National Trust Company, as Trustee for HSI Asset
21   Securitization Corporation Trust 2007-NC1, Mortgage Pass-Through Certificates, Series
22   2007-NC1, its motion to dismiss was granted with prejudice as to all claims on October
23   31, 2019. Judgment shall enter in favor of defendant Deutsche Bank National Trust
24   Company, as Trustee for HSI Asset Securitization Corporation Trust 2007-NC1,
25   Mortgage Pass-Through Certificates, Series 2007-NC1 and against Plaintiff Bert
26   Thompson.
27   ///
28   ///
 1         IT IS HEREBY ORDERED AND ADJUDGED THAT Plaintiff’s complaint is
 2   hereby dismissed with prejudice against defendants America’s Servicing Company,
 3   Wells Fargo Bank, N.A., Specialized Loan Servicing LLC, Mortgage Electronic
 4   Registration Systems, Inc., Servicelink Title Company f/k/a LSI Title Company, Daffin
 5   Frappier Treder & Weiss, LLP, and Deutsche Bank National Trust Company, as Trustee
 6   for HSI Asset Securitization Corporation Trust 2007-NC1, Mortgage Pass-Through
 7   Certificates, Series 2007-NC1.
 8         IT IS SO ORDERED.
 9
10
     Dated: November 14, 2019                __________________________________
11                                           JOHN A. KRONSTADT
12                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
